Citation Nr: 1805723	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-15 504	)	DATE
	)
	)

On appeal from    the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  For the period prior to May 3, 2017, entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with a lumbosacral strain (hereinafter "lumbar spine disability").

2.  For the period beginning on May 3, 2017, entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy associated with the Veteran's lumbar spine disability.


REPRESENTATION

Appellant represented by:	David Anaise, Esq.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Phoenix, Arizona.

A March 2009 rating decision granted a higher 20 percent rating for the Veteran's lumbar spine disability, effective April 7, 2008.  A July 2017 rating decision granted a higher 40 percent rating, effective May 3, 2017.  As these awards did not constitute a grant of the maximum benefit sought on appeal, these matters remain on appeal before the Board.

In March 2017, the Board remanded the Veteran's claim for further development.  A more detailed procedural history is provided in the March 2017 Board remand.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further appellate review.

Regarding the Veteran's left lower extremity radiculopathy, an October 2016 rating decision awarded a separate 10 percent rating for left lower extremity radiculopathy associated with the Veteran's lumbar spine disability, effective May 16, 2016.  A subsequent July 2017 rating decision granted a higher 20 percent rating, effective March 27, 2012.  As explained below, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for rating associated neurologic abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1 (2017).  Therefore, entitlement to an evaluation in excess of 20 percent for his associated left lower extremity radiculopathy is properly before the Board herein as part of the lumbar spine rating claim.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to May 3, 2017, the Veteran's lumbar spine disability manifested by no more than flexion limited to 40 degrees, and a combined range of motion limited to 160 degrees, with painful motion; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, and no incapacitating episodes.

2.  For the period beginning on May 3, 2017, the Veteran's lumbar spine disability manifested by no more than flexion limited to 20 degrees, and a combined range of motion limited to 135 degrees, with painful motion; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, and no incapacitating episodes.

3.  The Veteran's left lower extremity radiculopathy associated with his lumbar spine disability is productive of, at most, mild symptoms of radiating pain, and moderate symptoms of paresthesias/dysthesias and numbness.


CONCLUSIONS OF LAW

1.  For the period prior to May 3, 2017, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  For the period beginning on May 3, 2017, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

3.  The criteria for an evaluation in excess of 20 percent for left lower extremity radiculopathy associated with the Veteran's lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With regard to the Veteran's lumbar spine and left lower extremity radiculopathy rating claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that a July 2008 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are all in the claims file.  The Veteran has not identified any outstanding VA or private treatment records for VA to obtain.  In that regard, as explained below, in April 2017, the RO asked the Veteran to identity any outstanding treatment records for VA to obtain, and asked the Veteran to provide Form 21-4142 authorizations so that any chiropractic records could be obtained.  The Veteran subsequently submitted copies of private chiropractic records.  Therefore, VA's duty to assist in this regard has been satisfied.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2017).

The Veteran was provided with VA examinations in July 2008, March 2012, May 2016, and May 2017.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision on the claims.

In March 2017, the Board remanded the Veteran's claims so that all of the Veteran's more recent VA treatment records could be associated with the claims file, so that he could be asked to identify any other outstanding treatment records for VA to obtain, and so that he could be afforded a new VA examination to address the severity of his lumbar spine disability, including to describe the ranges of motion in weight bearing and nonweight bearing, active and passive in light of the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Subsequently, all of the Veteran's more recent VA treatment records were associated with the claims file, the RO sent an April 2017 request that the Veteran identify any outstanding treatment records and provide Form 21-4142 authorizations (including for chiropractic records), and the Veteran was afforded the May 2017 VA examination.  The Board acknowledges that the May 2017 VA examiner did not provide ranges of motion in weight bearing, or in passive motion.  The examiner explained, however, that it could not be performed or was not medically appropriate.  See p.8.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
II.  Analysis

The Veteran served for on active duty in the Air Force from March 1967 to January 1971. The Veteran's lumbar spine disability is currently assigned a 20 percent rating prior to May 3, 2017, and 40 percent thereafter under Diagnostic Code 5243.  His left lower extremity radiculopathy is currently assigned a 20 percent rating under Diagnostic Code 8520, effective March 27, 2012.  He contends that his lumbar spine disability and associated left lower radiculopathy are more severe than are contemplated in the current ratings. 

The RO received the Veteran's claim for an increased rating in April 2008. 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (2012).  

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2017).

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2017).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2017).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2017).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's lumbar spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5243 prior to May 3, 2017, and 40 percent thereafter.  The Veteran seeks increased ratings.  See Correspondence, April 2008 and June 2008.  His associated left lower extremity radiculopathy will also be addressed below.

The Veteran was afforded VA examinations in July 2008, March 2012, May 2016, and May 2017.

The July 2008 VA examination report shows the examiner noted the Veteran works as a real estate broker, and lost no time from work in the past 12 months due to his lumbar spine disability.  He reported daily low back pain that radiates into the posterior left leg, that he reported moderately affects his ability to do chores and engage in exercise and recreation.  He reported no significant effects on his occupation.  He reported flares twice per month lasting three days, with severe low back pain due to aggravating factors such as baling hay and working on a ranch.  He reported no incapacitating episodes in the last 12 months.  His gait was noted as normal.  Range of motion testing revealed flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The combined range of motion was 195 degrees.  Painful motion was noted, but the examiner noted that it did not result in any additional limitation of motion.  With repetitive use, the examiner estimated an additional 10 degrees of loss of motion due to pain.  Lower extremity reflexes were 2+, and muscle strength was 5/5.  Sensory examination of the lower extremities was intact to light touch.  An x-ray revealed, among other things, advanced degenerative disc disease.  The examiner noted a diagnosis of degenerative disc/joint disease of the lumbar spine with chronic lumbar spine strain.

The March 2012 VA examination report shows the VA examiner noted the Veteran incurred a lumbar strain in service, and that the Veteran reported constant low back pain with radiation down the left leg.  The Veteran reported exacerbations of back pain when he moves the wrong way, and that when they occur, he goes to bed with a heating pad.  He reported taking care of horses on his property, but that he had not been able to ride them for decades due to his back pain.  Range of motion testing revealed flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The combined range of motion was 190 degrees.  Painful motion was noted.  The examiner noted that the Veteran did not experience flare-ups.  No further limitation of motion was found after repetitive use testing.  No functional loss or additional limitation of motion was found due to symptoms such as painful motion, weakened movement, excess fatigability, or incoordination.  No guarding or muscle spasm was found.  Muscle strength testing was 5/5 in the lower extremities.  Deep tendon reflexes were all 2+.  Sensory examination of the lower extremities was noted all normal.  The examiner noted the Veteran had no signs or symptoms of radiculopathy, but the examiner later noted that an MRI was ordered to determine whether or not there is an anatomical basis for radiculopathy, which was scheduled for April 2012, but had been canceled by the Veteran, and therefore that the examiner was unable to determine whether or not the Veteran has radiculopathy secondary to his back condition without resorting to mere speculation.  See p. 1233.  No other neurologic abnormalities were found.  The examiner noted the Veteran had no incapacitating episodes of IVDS over the past 12 months.  The examiner noted that arthritis was shown on imaging studies.  Regarding the impact on the Veteran's occupational functioning, the examiner noted that based on the Veteran's statements, he would have difficulty with physically demanding jobs, and with prolonged sitting, but that he had nevertheless been able to work as a real estate broker.  

The May 2016 VA examination report shows the examiner diagnosed degenerative joint disease (DJD), degenerative disc disease (DDD), and anterolisthesis of the lumbar spine with associated left lower extremity radiculopathy.  The Veteran reported chronic lower back pain with muscle spasms.  He reported symptoms are aggravated by prolonged standing, sitting, lifting more than 25 pounds, and repetitive forward bending or stooping.  He also reported he could no longer ride horses, lift bales of hay, run, or play golf.  While the Board acknowledges that the examination report shows the box was checked tending to indicate no flare-ups were reported, this seems to have been a transcriptional error, as the Veteran reported that he experienced weekly episodes of burning and stabbing pain that radiates down his left leg to his knee, lasting five to 30 minutes, during which he experiences difficulty standing.  Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The combined range of motion was 160 degrees.  The examiner noted that although pain was noted on examination, it did not result in additional functional loss, including with repetitive use testing.  The examiner noted that any additional functional loss in terms of additional degrees of limitation of motion during flare-ups or with repeated use over time was unable to be described without resorting to mere speculation, and the examiner explained that additional degrees of limitation of motion were unable to be estimated, but that functional loss for lifting or carrying would be expected when the joint is used repeatedly over a period of time.  No guarding or muscle spasm was found on exam.  Muscle strength testing in the knees, ankles, and toes was 4/5 to 5/5.  Deep tendon reflexes were zero in the left ankle and 1+ in the left knee, but otherwise 2+.  Sensory examination of the lower extremities revealed decreased sensation in the left lower leg/ankle.  With regard to radiculopathy symptoms, the examiner noted the Veteran experienced mild left lower leg constant pain due to radiculopathy, but no other symptoms in either lower extremity.  The examiner characterized the overall severity of the Veteran's left lower extremity radiculopathy as mild.  No ankylosis was found.  The examiner noted that the Veteran has IVDS, but that he had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  An x-ray revealed significant degenerative findings.  Regarding how the Veteran's lumbar spine disability affects his ability to work, the examiner noted it affects his ability to perform high impact activities or lift over 25 pounds.

A May 2016 VA examination report by the same examiner relating specifically to the Veteran's left lower extremity radiculopathy also shows nerve testing revealed mild incomplete paralysis of the sciatic nerve in the left lower extremity.  Regarding its impact on the Veteran's ability to work, it was noted that all high impact activities were affected.

The May 2017 VA examination report shows the VA examiner diagnosed DDD of the lumbar spine and left lower radiculopathy.  The Veteran reported experiencing chronic low back pain in all positions standing, sitting, walking, more so on the left side.  He also reported pain and numbness in his arms at night, and daily intermittent pain about half way down the back of the left leg, and "pins and needles," but no numbness.  He also reported pain radiating down the right leg every other day, but no numbness or tingling.  He reported difficulty with prolonged sitting.  Ne denied any problems with control of his bowel or his bladder.  The Veteran reported experiencing flare-ups of increased lower back pain, during which he stops what he is doing and rests.  The Veteran reported functional loss due to his lumbar spine disability as including that he can no longer ride his horses or play golf, that he has to be very careful when picking something up, and that he cannot move a bale of hay.  Range of motion testing revealed flexion to 20 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  The combined range of motion was 135 degrees.  Painful motion was noted.  The examiner noted that the Veteran's limitation of motion limits his bending activities, and that at times he requires assistance with dressing.  No evidence of pain with weight bearing was found.  No evidence of additional functional loss or additional limitation of motion after repetitive use testing was found.  The examiner noted he could not opine as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time, or during flare-ups, without resorting to mere speculation.  The examiner explained there is no conceptual or empirical basis for making such a determination, including estimating additional loss of motion, without directly observing function under these conditions.  No guarding or muscle spasm was found.  Muscle strength testing was 5/5 in the lower extremities, and deep tendon reflexes were 2+.  Sensory examination to light touch was normal in the lower extremities, including the thighs, lower legs, knees, ankles, feet, and toes.  The examiner noted the Veteran had left lower extremity radiculopathy symptoms of mild intermittent pain, and moderate paresthesias and/or dysthesias.  The examiner characterized the Veteran's overall left lower extremity radiculopathy as "moderate."  It was noted as involving the sciatic nerve.   The examiner noted no ankylosis was found, and no associated neurologic abnormalities such as bowel or bladder problems.  

The examiner noted that the Veteran had no episodes of acute symptoms due to IVDS that required bed rest prescribed by a physician in the last 12 months.  The examiner noted that passive range of motion testing, and weight bearing, could not be performed or was not medically appropriate.  An MRI report impression was multilevel significant degenerative changes of the lumbar spine.  See p.10.  

Regarding the Veteran's occupational functioning, the examiner noted that the Veteran would be unable to lift over 10 pounds continuously, unable to sit more than 30 minutes without change in position, and that he would be unable to push, pull, or twist.  The examiner added remarks that the Veteran has severe discogenic back disease.  The examiner also explained in further detail that the Veteran has left lower extremity radiculopathy, and that although the Veteran has some occasional right leg referred pain, the right extremity had a normal clinical examination and did not rise to a level of right lower extremity radiculopathy.  The examiner further explained why he would support a diagnosis of left lower extremity radiculopathy from March 2012 to present based on historical information from the Veteran and review of his compensation and pension examinations, including the fact that the March 2012 VA examiner noted that a diagnosis of lumbar radiculopathy could not be made without proper imaging that was absent at the time of the examination.

May 2013 and June 2016 private chiropractic records from New Vision Chiropractic show that range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  The combined range of motion was 155 degrees.  Painful motion was noted.  See p.3 and 21 of 28.  The May 2013 record also shows that muscle strength testing was 5/5, deep tendon reflexes were 1+ to 4+, and sensory examination was all normal.  See p.3 of 28.

The Board has reviewed all of the Veteran's other VA and private treatment records, including his private chiropractic records, none of which show any symptoms more severe than those noted in the VA examinations above.  The Board has also considered all of the Veteran's lay statements of symptoms.

The Board acknowledges that, as required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing.  As noted in the notice and assistance section above, however, the most recent VA examiner noted that passive range of motion, and weight bearing range of motion, could not be performed or was not medically appropriate.

For the period prior to May 3, 2017, the preponderance of the evidence shows that the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met or approximated.  Forward flexion of the thoracolumbar spine to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine, are not shown, so as to meet the next higher 40 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.

For the period beginning on May 3, 2017, the preponderance of the evidence shows that the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met or approximated.  Unfavorable ankylosis of the entire thoracolumbar spine not shown so as to meet the next higher 50 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.

As explained above, Diagnostic Code 5243 provides for rating disabilities of the spine under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS, whichever results in the higher rating.  However, as shown above, no incapacitating episodes over any 12-month period requiring physician prescribed bed rest have been shown at any time.  Therefore, no entitlement to any higher rating under the Formula for Rating IVDS is shown at any time during the entire period on appeal.

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of painful motion, which he is competent to report.  However, no additional functional loss, including no additional degrees of limitation of motion, due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, was found on examination after repetitive use testing, and any additional functional loss in terms of degrees of additional limitation of motion was not able to be estimated.  Thus, the Board finds that the Veteran's functional loss due to painful motion is already contemplated by the currently assigned 20 percent rating.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

As noted in the introduction, the RO awarded a separate 20 percent rating for the Veteran's associated left lower extremity radiculopathy under Diagnostic Code 8520, effective March 27, 2012.  As noted above, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2017).

Therefore, the Board will address herein whether an evaluation in excess of 20 percent for the Veteran's associated left lower extremity radiculopathy is warranted.

Diagnostic Code 8520, sciatic nerve, paralysis of, provides a 10 percent rating for mild incomplete paralysis, 20 percent for moderate, 40 percent for moderately severe, 60 percent for severe with marked muscular atrophy, and 80 percent for complete, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a (2017).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of Peripheral Nerves, Schedule of Ratings (DCs 8510-8730).

As shown above, the March 2012 VA examination report shows the Veteran reported pain down his left leg, but muscle strength testing was 5/5 in the lower extremities, deep tendon reflexes were all 2+, and sensory examination of the lower extremities was noted all normal.  The May 2016 VA examination report (spine) shows muscle strength testing in the lower extremities was 4/5 to 5/5, deep tendon reflexes were zero in the left ankle and 1+ in the left knee, but otherwise 2+.  Sensory examination revealed decreased sensation in the left lower leg/ankle.  The Veteran reported mild left lower leg constant pain, and the examiner characterized the overall severity of the Veteran's left lower extremity radiculopathy as "mild."  The May 2016 VA examination report relating specifically to the Veteran's radiculopathy additionally shows nerve testing revealed "mild" incomplete paralysis of the sciatic nerve in the left lower extremity.  The May 2017 VA examination report shows muscle strength testing was 5/5 in the lower extremities, deep tendon reflexes were 2+, and sensory examination to light touch was normal in the lower extremities, including the thighs, lower legs, knees, ankles, feet, and toes.  The examiner noted the Veteran had left lower extremity radiculopathy involving "mild" intermittent pain, and "moderate" paresthesias and/or dysthesias.  The examiner characterized the Veteran's overall left lower extremity radiculopathy as "moderate."

The Board finds that all of these symptoms reported by the Veteran and the objective findings and conclusions of the VA examiners do not meet or approximate the criteria for a rating in excess of the presently assigned 20 percent rating for the Veteran's left lower extremity radiculopathy associated with this lumbar spine disability.  As shown above, the May 2016 VA examiner characterized the Veteran's left lower extremity severity overall as "mild," and the May 2017 VA examiner characterized it overall as "moderate."  The presently assigned 20 percent rating explicitly contemplates "moderate" symptomatology, whereas the next higher rating contemplates "moderately severe" incomplete paralysis.  No moderately severe paralysis, paresthesia/dysesthesia, or numbness has been shown.  No muscle atrophy is shown.  Moreover, as noted above, the rating criteria for peripheral nerves provide that "when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  38 C.F.R. § 4.124a, Diseases of Peripheral Nerves, Schedule of Ratings (DCs 8510-8730).  In this case, the Veteran's symptoms are wholly sensory (pain), and the present 20 percent rating is for "moderate" symptoms.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to a rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy associated with his service-connected lumbar spine disability.

The Board has also considered whether entitlement to the 20 percent rating, or any rating, for left lower extremity radiculopathy is warranted prior to March 27, 2012.  As shown above, however, there is no evidence of any left lower extremity radiculopathy prior to March 2012.  The prior July 2008 VA examination report shows lower extremity reflexes were 2+, muscle strength was 5/5, and sensory examination of the lower extremities was intact to light touch.  Therefore, entitlement to a rating prior to March 27, 2012 is not warranted.

The Board has also considered the Veteran's lay statement in January 2017 in which he alleged that he has upper extremity radiculopathy due to his service-connected back disability.  The Board notes, however, that the Veteran is not presently service-connected for his thoracic spine or upper back.  Rather, he is only service-connected for his lumbar spine.  Moreover, there is no record of any diagnosed upper extremity radiculopathy for which to assign a rating.

Therefore, in summary, the Board concludes that entitlement to a rating for the Veteran's lumbar spine disability in excess of 20 percent for the period prior to May 3, 2017, and in excess of 40 percent thereafter is not warranted, and that entitlement to a rating in excess of 20 percent for his associated left lower extremity radiculopathy is not warranted.  As the preponderance of the evidence is against assigning higher ratings, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (2012).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to May 3, 2017, entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.

For the period beginning on May 3, 2017, entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy associated with the Veteran's lumbar spine disability is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


